Citation Nr: 0020972	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left ear tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service prior to January 1944, with an 
enlistment date in September 1942.  He also had active 
service from January 1944 to November 1945 and from January 
1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss with left ear tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal pertaining to service 
connection for bilateral hearing loss has been obtained by 
the RO. 

2.  The veteran's bilateral hearing loss meets the VA 
standards for hearing loss disability.

3.  The veteran was exposed to acoustic trauma in service.

4.  The medical evidence of record shows that the veteran's 
bilateral hearing loss disability is related to the acoustic 
trauma he experienced during combat service.

5.  There is competent medical evidence showing that the 
veteran has tinnitus in his left ear.

6.  A private doctor has opined that it is probable, but not 
certain, that the veteran's tinnitus is related to his 
military service.  

4.  The claim for service connection for left ear tinnitus is 
plausible  


CONCLUSIONS OF LAW

1. The veteran's bilateral hearing loss was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for left 
ear tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in July and August 1943 the 
veteran was treated for severe external otitis of the right 
ear.  He was admitted to the hospital in August 1943 
complaining of pain and deafness in his right ear and 
drainage from an old perforation.  On the discharge summary 
it was noted that he was hospitalized for treatment for 
severe external otitis of the both ears, and that he had 
continuous drainage from the right ear, and he was returned 
to duty in good condition.  On a Report of Physical 
Examination dated in January 1944, the veteran's hearing was 
evaluated at 20/20 for both ears.  On a Report of Physical 
Examination dated in October 1945 the veteran reported that 
he was kicked in the ear while on authorized athletics, that 
his ear ached, and that he often had a "buzzing effect" in 
the ear.  Examination of the ears showed that they were 
normal, and his hearing was evaluated at 15/15 for whispered 
voice testing for both ears.  

On a Report of Medical Examination in February 1951, the 
veteran's hearing was evaluated at 15/15 for whispered voice 
testing for both ears.  On a Report of Medical Examination 
dated in May 1952, he reported that he was kicked in the 
right ear while playing water polo during cadet training, and 
that there were no complications and no sequelae.  His 
hearing was evaluated at 15/15 for whispered voice and spoken 
voice testing for both ears.  In March 1953 he reported that 
he sustained an ear injury in 1943, and was hospitalized for 
30 days.  It was noted that he made a complete recovery and 
there were no complications and no sequelae.  On his 
separation examination in March 1953, his hearing was 
evaluated at 15/15 for whispered voice and spoken voice 
testing for both ears.  

The veteran's Military Record and Report of Separation (WD 
AGO Form 53-98) for his service from January 1944 to November 
1945 showed that his military occupational specialty was 
"Pilot B-26" and he served in the European Theater of 
Operations during World War II.  His DD Form 214 for his 
service from February 1951 to March 1953 showed that his most 
significant duty assignment was as a helicopter pilot, and 
that he served in Korea during the Korean Conflict era.  

Submitted by the veteran in July 1993, along with his claim 
for service connection, were several letters from his private 
physicians dated in April 1978, March 1979, June 1980, 
September 1981, April 1982, May 1983, May 1984, and May 1985, 
showing that the veteran had hearing loss in the upper 
frequencies, that was greater in the left ear than the right 
ear. 

In a letter dated in March 1997, Paul L. Strausbaugh, M.D. 
reported that the veteran related an incident in 1943 while 
in service, when he was doing some type of maneuver under the 
water and was kicked in his left ear.  The veteran reported 
that he was told at the time that he had a perforation, and 
he claimed he also suffered some disequilibrium 
intermittently after that.  Dr. Strausbaugh indicated that a 
hearing evaluation revealed that the veteran had a bilateral 
high frequency hearing loss that was much worse in the left 
ear.  Dr. Strausbaugh opined that the ear injury "could 
conceivably have been the cause" for the ringing in the 
veteran's left ear and for the high frequency sensorineural 
hearing loss.  

In another letter dated in December 1997, Dr. Strausbaugh 
reported that the veteran was evaluated in February 1997 
because of chronic tinnitus in the left ear.  It was noted 
that the veteran believed that his ringing had been present 
since 1943.  The veteran reported that at that time he was in 
service and was a B26 bomber pilot in World War II.  The 
veteran also reported that in 1943 he was kicked in the left 
ear while under water and was told at that time that he had a 
perforation.  It was noted that the perforation had since 
healed, but that this may have been associated with the 
problem, along with all of the noise that he suffered during 
his military service.  Dr. Strausbaugh noted that he had only 
reviewed the veteran's statement and his hearing evaluation, 
and opined that it was "highly probable that his current 
hearing loss and tinnitus are related to military service, 
although it is not a certainty".  

In a letter dated in April 1998, Dr. Strausbaugh reported 
that the veteran was still suffering from tinnitus in his 
left ear.  It was noted that the veteran dated this ringing 
back to 1943, and specifically to one incident that occurred 
during training while in the military.  Dr. Strausbaugh noted 
that an audiogram dated in April 1998 was essentially 
unchanged from a previous one and showed that the veteran 
still had a fairly severe high frequency sensorineural 
hearing loss in the left ear, and the right ear was much 
better, which Dr. Strausbaugh opined was "consistent with 
acoustic trauma".  Dr. Strausbaugh opined that since the 
veteran dated his symptoms back to 1943, it was probable that 
the veteran's current hearing loss and tinnitus were related 
to his military service, although this was not a certainty.  

On VA audiological examination in October 1998, it was noted 
that the veteran's military noise exposure included aircraft, 
and that he was a pilot in the Air Force.  It was also noted 
that the veteran was exposed to high levels of noise in his 
civilian work in a textile plant.  He claimed that his 
tinnitus began when he was kicked in the head in 1943.  He 
reported having unilateral (left) tinnitus that was 
continuous, and it was noted that his tinnitus matched to a 
narrow band noise centered at 3000 Hertz.  An audiological 
evaluation showed pure tone thresholds, in decibels, at 500, 
1000, 2000, 3000, and 4000 Hertz as follows:  10, 10, 25, 40, 
and 40 in the right ear and 5, 5, 30, 45, and 65 in the left.  
The summary of the audiological testing showed that the right 
ear had a hearing acuity that was within normal limits from 
250 to 2000 Hertz, with a mild to moderately-severe 
sensorineural hearing loss from 3000 to 8000 Hertz.  The left 
ear revealed a hearing acuity that was within normal limits 
from 250 to 1000 Hertz, with a mild sensorineural hearing 
loss at 2000 Hertz, and moderate to moderately-severe 
sensorineural hearing loss from 3000 to 8000 Hertz.  

On VA ear disease examination in October 1998, the veteran 
reported that he served in World War II and Korea.  He 
reported he was in the Air Force and flew a B26, having 65 
missions, and also flew helicopters in Korea.  He indicated 
that in 1943 he was kicked in the ear, and he had a buzzing 
in the ear, but he did not tell anyone because he wanted to 
be able to continue to fly his plane.  He reported that he 
continued to have buzzing in his ear, which was worse when 
everything was quiet.  The diagnosis was history of left ear 
trauma and tinnitus.  

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service connection for bilateral hearing loss

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection for bilateral hearing loss is well grounded; that 
is, the claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Additionally, there is no indication that 
there are additional, pertinent records which have not been 
obtained.  Accordingly, there is no further duty to assist 
the veteran in developing the claim, as mandated by 38 
U.S.C.A. § 5107(a).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. §§ 1110.  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A determination of service connection will be analyzed 
differently if the alleged injury or disease was incurred by 
a veteran with combat service.  Under 38 U.S.C.A. § 1154 (b), 
in the case of any veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service connection of any injury or disease alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
recently indicated in the case of Arms v. West, 12 Vet. App. 
188 (1999) that because of the general presumption of 
credibility that attaches to any claimant's evidence when 
determining well groundedness, consideration of section 
1154(b) is not generally necessary for this threshold 
determination.  Instead, section 1154(b) should be considered 
at the merits-adjudication stage, after a claim has been 
found well grounded.

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Board initially notes that based on that audiological 
data of record, the veteran does have a current disability 
due to bilateral impaired hearing under 38 C.F.R. § 3.385.  
The record further shows that although the veteran's service 
medical records are negative for any report or finding of 
hearing loss, there is evidence showing that the veteran was 
a B-26 pilot during World War II, and was a helicopter pilot 
during the Korean Conflict.  Accordingly, it is recognized 
that the veteran was exposed to noise during service, as he 
was a pilot and involved in combat during service, and that 
he sustained acoustic trauma therein.  

The next question is whether the veteran's current bilateral 
hearing loss is related to the acoustic trauma he sustained 
in service.  A private physician, Dr. Strausbaugh, noted that 
the veteran had a fairly severe high frequency sensorineural 
hearing loss in the left ear, and that the right ear was much 
better, and that was "consistent with acoustic trauma".  
Dr. Strausbaugh also opined that it was "highly probable" 
that the veteran's current hearing loss was related to his 
military service, although this was "not a certainty".  The 
Board finds Dr. Strausbaugh's opinions to be probative and 
persuasive.  Considering the current medical evidence 
indicating that the veteran has bilateral sensorineural 
hearing loss, his status as a combat veteran, as well as the 
private physician's opinions, the Board concludes that the 
evidence does not meet the standard of proof necessary to 
rebut service connection for bilateral hearing loss, and 
therefore service connection is warranted for the claimed 
disability.  38 U.S.C.A. §§  1154(b).  

Service connection for left ear tinnitus

The record reflects that on VA examination in October 1998, 
the veteran reported having continuous tinnitus in the left 
ear; thus he has satisfied the first requirement of Caluza 
for a well-grounded claim of service connection.  As to the 
second requirement of Caluza, the veteran must submit 
evidence of incurrence or aggravation of a disease or injury 
in service.  The record shows that the veteran did sustain an 
injury to the ear during service.  Service medical records 
refer to the right ear; however, the veteran has consistently 
maintained that this entry was erroneous and that it was 
actually the left ear that was injured.  It would appear that 
for the purpose of making a well-groundedness determination, 
the veteran's testimony as to which ear was injured during 
service is acceptable.  There is also evidence showing that 
he complained of buzzing in his ear as early as 1945.  Thus, 
he has satisfied the second requirement of Caluza.  

As to the third requirement of Caluza, medical evidence of a 
nexus between an in-service injury or disease and the current 
disability, the Board notes that the veteran has submitted 
several letters from his private physician, Paul Strausbaugh, 
M.D., in which Dr. Strausbaugh opined that it was highly 
probable that the veteran's current tinnitus was related to 
his military service, although it was not a certainty.  The 
Board finds that the opinions rendered by Dr. Strausbaugh 
tend to link the veteran's left ear tinnitus to his service; 
thus, the veteran has satisfied the third requirement of 
Caluza, and his claim for service connection for left ear 
tinnitus is found to be well grounded.  


ORDER

Service connection for bilateral hearing loss is granted.

The claim of entitlement to service connection for left ear 
tinnitus is well grounded; to this extent only, this appeal 
is granted.



REMAND

Because the claim of entitlement to service connection for 
left ear tinnitus is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.  

The Board notes that it is unclear as to whether the 
veteran's tinnitus is related to his service.  Although Dr. 
Strausbaugh's opinion is sufficient to well ground the 
veteran's claim on the basis that it was related to trauma to 
the left ear during service, the question arises as to 
whether the tinnitus could be related to service under a 
different theory.  As it appears that the veteran has been 
exposed to noise both in service and postservice, and no 
examiner has provided an opinion specifically linking the 
veteran's left ear tinnitus to the noise exposure in service, 
rather than to the noise exposure after service, the Board 
finds that another VA examination, to include a review of the 
veteran's claims folder in conjunction with the examination, 
is necessary to clarify this matter.  Similarly the record is 
devoid of any opinion concerning whether the tinnitus is part 
of, or related to the high frequency hearing loss, which has 
now been service connected.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
tinnitus since his separation from 
service.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  Following the completion of the above 
requested development, the veteran should 
be scheduled for a VA examination by a 
specialist in ear disorders, to determine 
the nature and probable etiology of his  
tinnitus.  The claims folder must be made 
available to and reviewed by the 
examiner.  All indicated tests and 
studies should be performed, and all 
findings should be reported in detail.  
It is imperative that the examiner take a 
detailed history of the veteran's 
exposure to acoustic trauma before, 
during and after service.  On the basis 
of historical information, a review of 
the claims file and current clinical and 
audiometric findings, the examiner should 
be requested to express an opinion as to 
whether the veteran's tinnitus is at 
least as likely as not related to the 
noise exposure during service or to the 
service-connected bilateral hearing loss.  
Any opinions expressed should be 
supported by appropriate evidentiary 
references and rationale.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



